DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Upon consideration, the previous rejection of record was withdrawn in light of new amendments. However new rejection is applied to the amended claims. All changes made in the rejection are necessitated by the amendment. 

Response to Arguments
Applicant's arguments filed 01-13-2020 have been fully considered but they are not persuasive. Applicant argues that the amended claim 1 recites adding an additive at a reverse reaction from that of the cited prior art. However as clearly described below the amendment contains claim subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant’s arguments are not persuasive for reasons made herein and of record.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: anode current collector 340 and anode chamber 350 in paragraph [0050].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Specification
The disclosure is objected to because of the following informalities: Paragraph [0050] teaches an electrolyte 310 and cathode 310. Paragraph [0051] teaches anode 310. Paragraph [0052] teaches anode 310. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regards to the recitation “…regenerating dendritic metal fuel from the oxidized metal fuel at a cathode of an electrolyzer, comprising adding an additive to enhance dendrite formation of the metal fuel”, such subject matter was fails to comply with the written description requirement. Paragraph [0048] teaches that oxidized metal fuel may be regenerated in electrolyzer 220 by applying 200 mA/cm2 current density for 3 minutes at 50o C. Paragraph [0049] teaches that regeneration of dendritic zinc in a typical electrolyzer typically occurs at high cathodic overpotential which introduces system inefficiency. 
Paragraph [0063] teaches that the additive used to enhance the regeneration of a dendritic metal fuel is at lower cell overpotental in electrolyzer but fails to specifically describe regenerating dendritic metal fuel from the oxidized metal fuel at a cathode of an electrolyzer and adding an additive. Examiner submits that applicant’s disclosure appears to teach overpotential used to promote regeneration of dendritic metal fuel particles but there is no clear description of regeneration of the dendritic metal fuel at a cathode of the electrolyzer using an additive. 
Dependent claims 2 and 4-19 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 4-9 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,309,259 hereinafter Friesen.
Regarding Claim 1, Friesen teaches a method for operating an electrochemical cell, the method comprising: providing a self-powering electrochemical cell [10] (column 3, line 56 – column 4, line 3) that comprises a cathode [12], an anode [14], and an electrolyte, wherein the anode [14] comprises oxidizable metal fuel; regenerating dendritic metal fuel from the oxidized metal fuel and enhancing dendrite formation of the metal fuel with salt of phosphate (additive) (column 11, lines 5-42, column 12, lines 36-40); and storing the regenerated dendritic metal fuel, wherein the phosphate additive suppresses corrosion of the regenerated metal fuel (column 16, lines 39-61 [i.e. fuel ions are electrodeposited as metal fuel on the electrode body]). 
-1min-1 compared to an equivalent method with the additive. 
Regarding Claim 14, Friesen teaches that the metal fuel is dendritic zinc (column 11, lines 18-19). 
Regarding Claims 15-19, Friesen teaches that the electrochemical cell (metal-air battery)[10] (column 3, line 56 – column 4, line 3) comprises a cathode [12], an anode [14], and an electrolyte, wherein the anode includes an anode current collector and an anode chamber at least partially defined by the cathode and the anode current collector, and the anode current collector is in contact with a plurality of dendritic particles suspended in an electrolyte (column 6, line 65 – column 7, line 34). 

Allowable Subject Matter
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art fails to specifically teach the additive as claimed and the concentration of the additive used to promote regeneration of the dendritic metal fuel. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729